DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Chet Bonner on 09/28/2021.
The application has been amended as follows: 
	IN THE CLAIMS:
	In claim 4, lines 1-2 delete “further comprising a vent valve for venting the container”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4, 6 and 8, the prior art of record fails to teach or render obvious a refill unit particularly including a resealable sealing member located in the passage downstream the first check valve; wherein the resealable sealing member remains located in the passage when the refill unit is installed in a dispenser; and a vent valve secured to the closure, wherein the vent valve allows air to flow into the container.
Regarding claims 9, 10, 12-15, 17 and 18, the prior art of record fails to teach or render obvious a dispensing system particularly including a sealing member sealing the liquid outlet, allowing the container to be lowered into a dispenser without the liquid leaking out of the container; a liquid pump chamber downstream of a first and second check valve; and a mixing chamber downstream the liquid outlet valve, wherein liquid flows into the liquid chamber and wherein air from an air source flows into the mixing chamber and mixes with the liquid. 
Regarding claims 19, 20, 24, 26, 27, 30 and 31, the prior art of record fails to teach or render obvious a dispensing system particularly including a housing; a container having a neck, a closure, a resealable sealing member located in the closure; a first check valve disposed between the container and pump; a second check valve disposed between the first check valve and the pump; and the pump inlet extending upward and opens the resealable sealing member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754